UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4151



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ANDRES MORALES,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (2:06-cr-00112-1)


Submitted:   October 12, 2007          Decided:     November 13, 2007


Before NIEMEYER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Barron M. Helgoe, VICTOR VICTOR & HELGOE LLP, Charleston, West
Virginia, for Appellant.      Charles T. Miller, United States
Attorney, Joshua C. Hanks, Assistant United States Attorney,
Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Andres Morales was convicted by a jury of one count of

conspiracy to distribute methamphetamine, in violation of 21 U.S.C.

§ 846 (2000).        Morales was sentenced by the district court to 360

months’ imprisonment.          Finding no error, we affirm.

                On appeal, Morales first contends that the district court

erred      in   admitting   expert   witness     testimony.            We   review   the

admission of expert testimony for an abuse of discretion.                        Kumho

Tire Co. v. Carmichael, 526 U.S. 137, 152 (1999). Before permitting

expert     testimony,    the    district    court      must    determine      that   the

testimony is both reliable and relevant and will assist the trier of

fact in understanding or determining a fact in issue in the case.

See Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579, 592-93

(1993).

                Prior to his qualification as an expert witness, Minh Dang

testified that: he was employed for approximately ten years as a

forensic chemist with the Drug Enforcement Administration (“DEA”);

he received a Bachelor of Science degree in biochemistry from

California Polytechnic University and a Master of Science degree in

chemical toxicology from George Washington University; he completed

a   nine    month    training    course    for   the    analysis       of   controlled

substances, including methamphetamine, and a course on investigating

clandestine        methamphetamine    laboratories;           during    his   term    of

employment with the DEA, he has chemically analyzed substances to


                                      - 2 -
determine whether they contain a controlled substance, including

between 700 and 800 tests specifically involving methamphetamine;

and he has testified approximately thirty times in prior criminal

cases.

            Dang’s testimony, which was subjected to vigorous cross-

examination, included the tests used as well as the protocols

performed to assure accuracy.      His inability to respond to some of

the detailed questions proffered on cross-examination is relevant to

the weight of Dang’s testimony rather than to its admissibility.

See United States v. Moreland, 437 F.3d 424, 431 (4th Cir.), cert.

denied, 126 S. Ct. 2054 (2006).          Thus, we conclude the district

court did not abuse its discretion by admitting Dang’s testimony.

            Morales next contends that several of the district court’s

rulings on evidentiary issues were improper.         We review a district

court’s decision regarding the admission or exclusion of evidence

for abuse of discretion.    United States v. Lancaster, 96 F.3d 734,

744 (4th Cir. 1996).    Such discretion is abused only when a district

court has acted “arbitrarily or irrationally.”           United States v.

Moore, 27 F.3d 969, 974 (4th Cir. 1994) (internal quotation marks

and citation omitted).       However, evidentiary rulings based on

erroneous    legal   conclusions   are     “by   definition   an   abuse   of

discretion.”    United States v. Turner, 198 F.3d 425, 430 (4th Cir.

1999).




                                   - 3 -
             The evidence presented at trial established that Morales

supplied methamphetamine to several distributors in the southern

portion of West Virginia.       On one occasion, a cooperating witness

aided investigators by placing a monitored call to Morales’s cell

phone in an effort to schedule a controlled buy.                The buy was

ultimately scheduled, and a date and location were appointed.

Dannie Fraley, a co-conspirator, arrived at the chosen location in

Morales’s girlfriend’s vehicle. Two packages of what was determined

to be methamphetamine were retrieved by officers from the vehicle.

Fraley testified that he was sent by Morales to execute the deal.

             Morales argues that the district court erred by: (1)

excluding      testimony      regarding    Fraley’s      niece’s       alleged

methamphetamine addiction; (2) admitting testimony from Fraley’s

girlfriend regarding whether Fraley would hide his drug use from

her;   (3)   admitting   a   photograph   of   the   interior   of   Morales’s

girlfriend’s vehicle in which a child’s car seat was visible; and

(4) admitting testimony regarding Morales’s personal life.                 He

further argues that the district court erred in denying his post-

trial motion for a new trial in light of the cumulative effect of

these errors.    When viewed in the context of the trial, the district

court’s rulings were neither arbitrary nor irrational.               Moreover,

even if the rulings were erroneous, such error would nevertheless be

harmless in light of the evidence adduced at trial to establish

Morales’s guilt.


                                   - 4 -
              Finally,     Morales      contends      that    the    imposition      of   a

sentence within the calculated guideline range is unreasonable.                           He

continues to maintain his innocence and therefore argues that his

objections      to   the    sentencing        enhancements          should   have     been

sustained.       However,        the    district      court   properly       found    each

sentencing     factor      to    be    supported   by    a    preponderance      of   the

evidence.      See United States v. Morris, 429 F.3d 65, 72 (4th Cir.

2005), cert. denied, 127 S. Ct. 121 (2006).                   To the extent Morales

challenges as “vague and unreliable” the testimony presented at

sentencing, witness credibility is solely within the province of the

factfinder and will not be reassessed on appeal.                     See United States

v. Saunders, 886 F.2d 56, 60 (4th Cir. 1989).

              Moreover, the district court appropriately calculated the

advisory guideline range and considered it in conjunction with other

relevant factors under the Sentencing Guidelines and 18 U.S.C.

§ 3553(a) (2000).        See Moreland, 437 F.3d at 432-33.              Morales’s 360-

month sentence, which is at the lowest end of the applicable

guideline range and below the statutory maximum, is therefore

presumptively reasonable. See United States v. Green, 436 F.3d 449,

457 (4th Cir.), cert. denied, 126 S. Ct. 2309 (2006); see also Rita

v.   United    States,     127    S.    Ct.   2456,    2462-65      (2007)   (approving

presumption of reasonableness accorded sentences within properly

calculated guideline range).




                                          - 5 -
           Accordingly, we affirm the judgment of the district court.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid in the decisional process.



                                                                  AFFIRMED




                                  - 6 -